DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed over the closest reference on file. Abboud neither alone or in any combination teaches a fluid detection assembly for detecting fluid contamination within a medical device, the fluid detection assembly comprising: a first pair of detection wires, including an input first detection wire and an output first detection wire that is spaced apart from the input first detection wire, the input first detection wire and the output first detection wire being in fluid communication with one another, wherein the input first detection wire conducts a first electrical signal and the output first detection wire receives the first electrical signal; and a controller that receives the first electrical signal from the output first detection wire and determines a first propagation delay including an interval of time for the first electrical signal to transition from a peak negative voltage to a peak positive voltage or vice versa, the controller determining whether fluid contamination within the medical device has occurred based at least in part on the first propagation delay as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        



/K.A.V/Examiner, Art Unit 3794